DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 06 MARCH 2020 is considered.  Current pending claims are Claims 1-15 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 MARCH 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 4, 5, 8, 9 and 12 are objected to because of the following informalities:  In Claims 4, 5, 9 and 12 spell ‘coplanar’ without the hyphenated version, while Claims 8 used the ‘co-planar’ is in the hyphenated version. Consistent spelling should be used throughout the claim set.  It should be noted that the specification is also objected for the same reasoning.  In most instances, the hyphenated version of ‘co-planar’ is used, but there are also non-hyphenated versions as well.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The word ‘heterogenous’ is misspelled.  It should be changed to ‘heterogeneous’.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: As mentioned in the claim object, there are both hyphenated and non-hyphenated versions of ‘co-planar’.  Consistent spelling should be used throughout the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is recites the limitation "the cap".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims follow the same reasoning.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being anticipated by JOHNSTON, WO 01/02093 A2, submitted on the Information Disclosure Statement on 06 MARCH 2020; Foreign Patent Documents Cite No. 3.
Applicant’s invention is drawn towards a device, a microfluidic apparatus. 
Regarding Claim 1, the reference JOHNSTON discloses a microfluidic apparatus, Figure 2a, 2b, abstract, page 17 line 3-11, stack 150, page 38, line 14-24, comprising: at least two microfluidic devices embedded into a substrate, Claim 1, at least one microstructure major surface with plurality of channels, page 17 line 3-11, Figure 2b, structured layers 152/156 on film layer 154, at least a first microfluidic device of the microfluidic devices being heterogeneous to at least a second microfluidic device of the microfluidic devices, Figure 2a, 2b; and a microfluidic channel to fluidically couple the microfluidic devices to each other, Figure 2b, page 17 line 3-11 channels 155.
Additional Disclosures Included are: Claim 2: wherein the microfluidic apparatus of claim 1, wherein the microfluidic devices are embedded into a single layer, abstract, Figure 2b, Claim 1 and 47.; Claim 3: wherein the microfluidic apparatus of claim 2, wherein the single layer Claim 4: wherein the microfluidic apparatus of claim 1, wherein the microfluidic devices are coplanar with respect to each other, Figure 2a, 2b, Claims 20-23 and 47.; Claim 5: wherein the microfluidic apparatus of claim 4, wherein the microfluidic channel is formed over the coplanar microfluidic devices using a lid, Claims 20-23 and 47.; and Claim 6: wherein the microfluidic apparatus of claim 1, further comprising an output port to allow a fluid to pass out of the microfluidic channel, Claim 1.
Applicant’s invention is drawn towards a device, a microfluidic apparatus. 
Regarding Claim 7, the reference JOHNSTON discloses a microfluidic system, Figure 2a, 2b, abstract, page 17 line 3-11, stack 150, comprising: a substrate; at least two microfluidic devices embedded into the substrate, at least one of the microfluidic devices being different from a remaining number of microfluidic devices, page 17 line 3-11, Figure 2b, structured layers 152/156 on film layer 154.
Additional Disclosures Included are: Claim 8: wherein the microfluidic system of claim 7, wherein the microfluidic devices are co-planar with respect to each other, Figure 2a, 2b, Claims 20-23 and 47.; Claim 9: wherein the microfluidic system of claim 8, further comprising a lid, the lid forming a microfluidic channel above the coplanar microfluidic devices, Claims 20-23 and 47, Figure 2b.; Claim 10: wherein the microfluidic system of claim 9, wherein the microfluidic channel comprises an input port, an output port, or combinations thereof, Claim 1, page 27 line 22-28.; and Claim 11: wherein the microfluidic system of claim 7, wherein at least one of the microfluidic devices comprises an optical sensor comprising different band pass filters to detect a different wavelengths of light, page 30 line 18-page 31 line 3, Claim 51 and 52.
Applicant’s invention is drawn towards a device, a microfluidic analyzer. 
Regarding Claim 12, the reference JOHNSTON discloses a microfluidic fluid analyzer, Figure 2a, 2b, abstract, page 17 line 3-11, stack 150, comprising: at least two microfluidic devices embedded into the substrate, page 17 line 3-11, Figure 2b, structured layers 152/156 on film layer 154, the microfluidic devices being coplanar to each other, Figure 2a, 2b; and a lid formed over the embedded microfluidic devices, the lid forming a microfluidic channel between the embedded microfluidic devices and the cap, Claims 20-23 and 47.
Additional Disclosures Included are: Claim 13: wherein the microfluidic fluid analyzer of claim 12, further comprising at least two fluid flow sensors, page 30 line 18-page 31 line 3.; and Claim 14: wherein the microfluidic fluid analyzer of claim 12, further comprising a light emitting device and light sensing device, page 30 line 18-page 31 line 3.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)as being anticipated by MUIR, WO 2008/024319 A2, submitted on the Information Disclosure Statement on 06 MARCH 2020; Foreign Patent Documents Cite No. 4.
Regarding Claim 1, the reference MUIR discloses a microfluidic apparatus, abstract, Claim 1, Figure 7, comprising: at least two microfluidic devices embedded into a substrate, Claim 1, at least a first microfluidic device of the microfluidic devices being heterogeneous to at least a second microfluidic device of the microfluidic devices, Claim 1; and a microfluidic channel to fluidically couple the microfluidic devices to each other, Claim 1.
Additional Disclosures Included are: Claim 2: wherein the microfluidic apparatus of claim 1, wherein the microfluidic devices are embedded into a single layer, abstract, Figure 7.; Claim 3: wherein the microfluidic apparatus of claim 2, wherein the single layer is epoxy mold compound, page 5 line 6-10.; Claim 4: wherein the microfluidic apparatus of claim 1, wherein the microfluidic devices are coplanar with respect to each other, Figure 7, Claim 1.; Claim 5: wherein Claim 6: wherein the microfluidic apparatus of claim 1, further comprising an output port to allow a fluid to pass out of the microfluidic channel, Claim 1 and 7.
Applicant’s invention is drawn towards a device, a microfluidic apparatus. 
Regarding Claim 7, the reference MUIR discloses a microfluidic system, Figure 7, page 62 line 4-22, comprising: a substrate, Figure 7; at least two microfluidic devices embedded into the substrate, Claim 1, assemblies, at least one of the microfluidic devices being different from a remaining number of microfluidic devices, Claim 1.
Additional Disclosures Included are: Claim 8: wherein the microfluidic system of claim 7, wherein the microfluidic devices are co-planar with respect to each other, Figure 7, Claim 1.; Claim 9: wherein the microfluidic system of claim 8, further comprising a lid, the lid forming a microfluidic channel above the coplanar microfluidic devices, abstract, Claim 1, Figure 7.; Claim 10: wherein the microfluidic system of claim 9, wherein the microfluidic channel comprises an input port, an output port, or combinations thereof, Claim 1 and 7.; and Claim 11: wherein the microfluidic system of claim 7, wherein at least one of the microfluidic devices comprises an optical sensor comprising different band pass filters to detect a different wavelengths of light, page 65 line 11-19. 
Applicant’s invention is drawn towards a device, a microfluidic fluid analyzer. 
Regarding Claim 12, the reference MUIR discloses microfluidic fluid analyzer, Figure 7, comprising: at least two microfluidic devices embedded into the substrate, page 62 line 4-22, the microfluidic devices being coplanar to each other, Figure 7; and a lid formed over the embedded 
Additional Disclosures Included are: Claim 13: wherein the microfluidic fluid analyzer of claim 12, further comprising at least two fluid flow sensors, page 64 line 18-32.; Claim 14: wherein the microfluidic fluid analyzer of claim 12, further comprising a light emitting device and light sensing device, page 65 line 11-19.; and Claim 15: wherein the microfluidic fluid analyzer of claim 12, further comprising at least two magnetic devices, Figure 5B-5E, page 34 line 6-18.
Claims 1, 2, 4-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN, US Publication No. 2005/0130226 A1.
Applicant’s invention is drawn towards a device, a microfluidic apparatus. 
Regarding Claim 1, the reference AHN discloses a microfluidic apparatus, abstract, Figure 3b, 3c, comprising: at least two microfluidic devices embedded into a substrate, Figure 3b, 3c, [0068, 0071], locations 344 in substrate 306, at least a first microfluidic device of the microfluidic devices being heterogeneous to at least a second microfluidic device of the microfluidic devices, Figure 3b, 3c, [0066, 0071], location with capture antibodies, multiple antibodies in physically different locations; and a microfluidic channel to fluidically couple the microfluidic devices to each other, Figure 3b, 3c, reservoir 321.
Additional Disclosures Included are: Claim 2: wherein the microfluidic apparatus of claim 1, wherein the microfluidic devices are embedded into a single layer, Figure 3b, 3c.; Claim 4: wherein the microfluidic apparatus of claim 1, wherein the microfluidic devices are coplanar with respect to each other, Figure 3b, 3c, locations 344 are in same plane of substrate 306.; Claim 5: wherein the microfluidic apparatus of claim 4, wherein the microfluidic channel is formed over the coplanar microfluidic devices using a lid, Figure 3b, 3c, top portion of reservoir 321 is Claim 6: wherein the microfluidic apparatus of claim 1, further comprising an output port to allow a fluid to pass out of the microfluidic channel, Figure 1b, outlet 130, [0055], which is similar to what is assumed to be outlet 330 in Figure 3c.
Applicant’s invention is drawn towards a device, a microfluidic system. 
Regarding Claim 7, the reference AHN discloses a microfluidic system, abstract, Figure 3b, 3c, comprising: a substrate, Figure 3b, 3c, [0068], substrate 306; at least two microfluidic devices embedded into the substrate, Figure 3b, 3c, [0071], locations 344, at least one of the microfluidic devices being different from a remaining number of microfluidic devices, Figure 3b, 3c, [0066, 0071], location with capture antibodies, multiple antibodies in physically different locations.
Additional Disclosures Included are: Claim 8: wherein the microfluidic system of claim 7, wherein the microfluidic devices are co-planar with respect to each other, Figure 3b, 3c, locations 344 are in same plane of substrate 306.; Claim 9: wherein the microfluidic system of claim 8, further comprising a lid, the lid forming a microfluidic channel above the coplanar microfluidic devices, Figure 3b, 3c, top portion of reservoir 321 is considered to be a lid, same structure as seen in instant Figure 4, lid 425.; Claim 10: wherein the microfluidic system of claim 9, wherein the microfluidic channel comprises an input port, an output port, or combinations thereof, Figure 1b, inlet 111 and outlet 130, [0055], which is similar to what is assumed to be inlet 315 and  outlet 330 in Figure 3c.; and Claim 11: wherein the microfluidic system of claim 7, wherein at least one of the microfluidic devices comprises an optical sensor comprising different band pass filters to detect a different wavelengths of light, [0050, 0074].
Applicant’s invention is drawn towards a device, an analyzer. 
Regarding Claim 12, the reference AHN discloses a microfluidic fluid analyzer, Figure 3b, 3c, and 5, comprising: at least two microfluidic devices embedded into the substrate, Figure 3b, 3c, [0068, 0071], locations 344 in substrate 306, Figure 5, character 525 and 535, the microfluidic devices being coplanar to each other, Figure 3b, 3c, locations 344 are in same plane of substrate 306, Figure 5, characters 525and 535 are in same plane; and a lid formed over the embedded microfluidic devices,  Figure 3b, 3c, top portion of reservoir 321 is considered to be a lid, same structure as seen in instant Figure 4, lid 425, Figure 5, lid is considered to be top most layer, the lid forming a microfluidic channel between the embedded microfluidic devices and the cap, Figure 3b, 3c, reservoir 321, Figure 5, channel is between top most layer and middle layer, white section.
Additional Disclosures Included is : Claim 14: wherein the microfluidic fluid analyzer of claim 12, further comprising a light emitting device and light sensing device, Figure 5, [0074], light source 580 and detector 590.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HALUZAK, US Patent 7,828,471 B2 discloses a microfluidic apparatus, Figure 2A, 2B, comprising: at least two microfluidic devices embedded into a substrate, Figure 2B, die 28 is embedded in substrate 12, Column 3 line 11-21, and a microfluidic channel to fluidically couple the microfluidic devices together, abstract, Figure 4, channel 48, Column 6 line 21-32.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797